Citation Nr: 0929232	
Decision Date: 08/05/09    Archive Date: 08/14/09

DOCKET NO.  99-00 405A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an initial increased evaluation of bronchial 
asthma, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1978 to November 
1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the Albuquerque, New Mexico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The Board is cognizant that the Veteran's claim has been 
remanded previously; however, after a complete review of the 
record, the Board finds that additional development must be 
accomplished prior to further consideration of the Veteran's 
claim.

The record reveals that the Veteran was last afforded a VA 
examination with respect to his claim for an initial 
increased disability rating for bronchial asthma in May 1999.  
The Veteran's representative has asserted that the Veteran's 
bronchial asthma has increased in severity since his last VA 
examination.  The RO has scheduled several VA examinations 
for the Veteran, but the records show that the Veteran was 
listed as a "no show" and did not attend the scheduled 
examinations.    Nonetheless, the correspondence shows that 
the Veteran is currently incarcerated and, therefore, could 
not attend the scheduled VA examinations at the Albuquerque 
VA Medical Center (VAMC).  See January 2009 letter.  Although 
the Veteran has not been able to attend his scheduled VA 
examinations due to his incarceration, the duty to assist 
includes incarcerated Veterans and requires VA to tailor its 
assistance to meet the peculiar circumstances of confinement, 
as such individuals are entitled to the same care and 
consideration given to their fellow Veterans.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991); Bolton v. Brown, 8 
Vet. App. 185, 191 (1995).

VA does not have the authority to require a correctional 
institution to release a Veteran so that VA can provide him 
the necessary examination at the closest VA medical facility.  
See e.g., 38 U.S.C.A. § 5711 (West 2002).  Nevertheless, VA's 
duty to assist an incarcerated veteran includes: (1) 
attempting to arrange transportation of the claimant to a VA 
facility for examination; (2) contacting the correctional 
facility and having their medical personnel conduct an 
examination according to VA examination work sheets, or; (3) 
sending a VA or fee-basis examiner to the correctional 
facility to conduct the examination.  See Bolton, at 191.

Therefore, on remand, the AOJ should take reasonable steps to 
attempt to schedule the Veteran for an examination in 
connection with his claim.  The VA Adjudication Procedure 
Manual may be helpful in this instance.  It contains a 
provision for scheduling examinations of incarcerated 
Veterans.  The manual calls for the AOJ or the local Veterans 
Health Administration (VHA) Medical Examination Coordinator 
to confer with prison authorities to determine whether the 
Veteran should be escorted to a VA medical facility for 
examination by VHA personnel.  If that is not possible, the 
Veteran may be examined at the prison by: (1) VHA personnel; 
(2) prison medical providers at VA expense; or (3) fee-basis 
providers contracted by VHA.  See M21-1MR, Part 
III.iv.3.A.11.d (2008).  

Thus, in order for the AOJ to be successful in scheduling the 
examination, communication with the prison facility is 
essential.  It may be necessary to make a determination as to 
who the state official is with the authority to make a 
decision on these matters and to obtain a definitive answer 
from that official. 

Accordingly, the case is REMANDED for the following action:

1.	The RO should request any treatment 
records pertaining to the Veteran from 
Southern New Mexico Correctional 
Facility in Santa Fe, New Mexico, 
dating from 2002 to the present.  If 
these records cannot be obtained, this 
fact should be documented for the 
claims folder.

2.	After all available records are 
associated with the Veteran's claims 
file, take all reasonable measures to 
schedule the Veteran for a VA 
examination by a physician.  Confer 
with prison authorities to determine 
whether the Veteran may be escorted to 
a VA medical facility for the 
examinations or if examination at the 
prison is feasible.  See M21-1MR, Part 
III.iv.3.A.11.d. The RO should 
determine which state official has the 
authority to respond to its requests 
for an examination and medical records 
and obtain a definitive answer from 
that official and document that 
response in the claims file.

3.	The entire claims file, to include a 
complete copy of this remand, should be 
made available to, and reviewed by, the 
examiner(s) designated to examine the 
Veteran.  The examiner should determine 
the current degree of severity of the 
Veteran's service-connected bronchial 
asthma.  All indicated tests should be 
completed, to include pulmonary 
function tests which report the 
Veteran's FEV-1 and FEV- 1/FVC.  If 
there are any conflicts with respect to 
the FEV-1 and FEV-1/FVC findings, the 
examiner should state which finding 
most accurately reflects the current 
level of disability.  The pulmonary 
function test should be performed post 
bronchodilator.  All findings should be 
reported in detail.  The examiner 
should report whether the Veteran takes 
daily inhalational or oral 
bronchodilator therapy, or inhalational 
anti-inflammatory medication, and this 
should be verified by a review of the 
Veteran's records showing that he was 
prescribed this type of therapy.  Any 
use of corticosteroids must be 
discussed to include the length and 
frequency of any such course of 
treatment.  The examiner should also 
report, if applicable, the number of 
times the Veteran is seen on a monthly 
basis by a physician for exacerbation 
of bronchial asthma.  The examiner must 
provide a rationale for any opinions 
reached.  

4.	After completion of the above and any 
other development deemed necessary, 
review the expanded record and 
determine if the Veteran has submitted 
evidence sufficient to warrant 
entitlement to the benefits sought.  
Unless the benefits sought on appeal 
are granted, the Veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




